Judgment, Supreme Court, New York County (George Roberts, J.), rendered March 23, 1987, convicting defendant, upon his plea of guilty, of attempted assault in the first degree and sentencing him to five years’ probation and, upon defendant’s violation of the conditions thereof, resentencing him to an indeterminate term of from 2 Vs to 7 years’ imprisonment, unanimously affirmed.
We are unpersuaded that the sentence of imprisonment, imposed after a violation of probation, was unduly harsh or excessive. Taking into account, "the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, as well as defendant’s inability to abide by the conditions of his probation, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was specifically informed by the plea court that if he violated the terms of probation, he "could then be brought back * * * and receive seven years in prison”. Concur—Murphy, P. J., Sullivan, Milonas, Kassal and Wallach, JJ.